t c memo united_states tax_court doris denise o’daniel petitioner v commissioner of internal revenue respondent docket no 21927-05l filed date doris denise o’daniel pro_se elke e franklin for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to sustain the filing of a notice_of_federal_tax_lien nftl for after all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure concessions the sole issue remaining for decision is whether petitioner’s request for interest abatement is properly before the court findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the stipulation of settled issues and the attached exhibits are incorporated herein by this reference at the time she filed the petition petitioner resided in texas on date respondent filed an nftl regarding petitioner’s tax_year on date respondent mailed petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 regarding petitioner timely sent respondent a form request for a collection_due_process_hearing regarding hearing request on the hearing request petitioner left blank the space to explain her disagreement with the nftl petitioner did not attach any statement explaining her disagreement with the nftl or attach any other document to the hearing request respondent and petitioner agree that petitioner’s income_tax_liability for is dollar_figure petitioner is entitled to dollar_figure of withholding credits for which reduces petitioner’s balance due for excluding interest to dollar_figure and petitioner is not liable for additions to tax pursuant to sec_6651 or for on date respondent mailed petitioner a letter acknowledging petitioner’s request for a sec_6330 hearing hearing settlement officer deborah glover scheduled a telephone hearing with petitioner for date on date settlement officer glover called petitioner to conduct the hearing but was unable to contact her that same day settlement officer glover mailed petitioner a last chance letter offering her the opportunity to reschedule the hearing and send any information she wanted considered she advised petitioner that if she did not hear from petitioner within days then appeals would make a determination by reviewing the collection administrative file and whatever information you have already provided petitioner did not respond to the last chance letter and never spoke to anyone at appeals on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or to petitioner regarding in the notice_of_determination respondent determined to sustain the filing of the nftl for on date petitioner petitioned the court raising issues regarding her underlying liability for petitioner did not raise the issue of interest abatement in the petition opinion sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 sec_6320 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 if a taxpayer received a statutory_notice_of_deficiency for the years in issue or otherwise had the opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite petitioner however raised the issue of interest abatement only after the parties reached an agreement on petitioner’s liability for income taxes and additions to tax for petitioner did not raise this issue in the hearing request at the hearing or in the petition accordingly we conclude that petitioner’s claim for interest abatement is not properly before the court see 129_tc_107 118_tc_488 petitioner failed to make a challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded see rule b to reflect the foregoing decision will be entered for respondent
